DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicants’ filing on 5/20/2021.  Claims 1-20 were previously pending of which claims 1-3, 5-6, 9-16 and 18-20 have been amended and claims 4 and 7-8 have been canceled.  Accordingly, claims 1-3, 5-6 and 9-20 are currently pending and examined below.

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hua et al. (US 2020/0269867 A1, hereinafter “Hua”).
Regarding claim 10, Hua discloses a vehicle motion adaptation system, comprising: one or more sensors mounted in or around a vehicle (See ¶145 “in-vehicle camera 204”); a processor coupled to the sensors and operable to receive one or more data streams from the sensors (See FIG. 2b,  201 and off-vehicle sensors corresponding to the claimed “around a vehicle”); a memory coupled to the processor (See FIG. 11 “Memory”, which is connected to the processor via bus 1103) and storing information indicative of one or more predetermined motions of the vehicle associated with one or more driving events (See FIG. 1, which describes information stored that is indicative of predetermined actions that a vehicle may take to avoid a collision.  The AEB protocol is clearly stored onboard, since AEB can be implemented as needed while the vehicle is being driven.); machine readable instructions stored in the memory and upon execution by the processor (See ¶119 regarding a computer program stored in the memory), performing at least: storing the one or more data streams locally (See ¶145 “The collision warning apparatus 204 can obtain the information collected by the off-vehicle sensor 202 and the in-vehicle camera 204, and obtain information from the CAN bus 203.”); identifying a selected driving event based on the one or more data streams; determining an initial motion correlated to the selected driving event by accessing the information indicative of the one or more predetermined motions of the vehicle (See FIG. 4 and ¶¶176-179, wherein “historical driving behavior data” is selected to be stored in the form of an “attention recall time parameter table”); determining a learned response to the selected (See ¶178 “Update the attention recall time parameter table, that is, Table 3, T1 = T1’, so that learning of the attention recall time parameter is completed”); and232018-648 / 22562-2740 adapting a motion of the vehicle based on the learned response with respect to the selected driving event (See ¶139 “Stage 4: Due to ineffective braking, a subject vehicle continues to approach a leading vehicle, the system detects necessity of highest-level braking, and an AEB system is started”, wherein the AEB system is an Automatic Emergency Braking system).  
	Regarding claim 11, Hua discloses the system of claim 10, wherein the machine readable instructions further perform: determining whether or not the one or more data streams correspond to a predefined set of data streams to be stored locally instead of to be transmitted to a cloud system (See ¶179 “The attention recall time parameter table may be pre-stored in the collision warning apparatus...”  The Examiner is not giving patentable weight to “instead of transmitted to a cloud system” because this limitation is effectively presented in the alternative, and the claimed method never transmits data to a cloud system.): and upon determination that the one or more data streams correspond to the predefined set of data streams, storing the one or more data streams locally (See ¶179 “The attention recall time parameter table may be pre-stored in the collision warning apparatus...”).
	Regarding claim 12, Hua discloses the system of claim 10, wherein: the one or more sensors generate a first data stream and a second data stream after passage of a predetermined time; and determining the learned response further comprises: determining the learned response based on the first data stream and the second data stream (See ¶212 “the collision warning apparatus may train the historical travel data of the first vehicle beforehand to obtain the target braking cycle and the target braking occasion, and further obtain and store the braking time parameter; and may update the target braking cycle and the target braking occasion at set intervals, and further update the braking time parameter.” The Examiner interprets the “set intervals” here as being equivalent to the “predetermined time” included in the present claim.  Furthermore, the first and second data streams are clearly collected for each respective iteration.).
	Regarding claim 13, Hua discloses the system of claim 12, wherein adapting the motion of the vehicle comprises: updating the motion of the vehicle based on the learned response associated with the first data stream and the second data stream (See ¶178 “Update the attention recall time parameter table, that is, Table 3, T1 = T1’, so that learning of the attention recall time parameter is completed”.  The attention recall time parameters can be used to control the motion of the vehicle. See the mapping above.  The iterative process of Hua is repeated through time after new data streams are collected and analyzed.). 
	Regarding claim 14, Hua discloses the system of claim 10, wherein adapting the motion of the vehicle comprises converting a manual control of the motion of the vehicle to an automatic control (See ¶139 “Stage 4: Due to ineffective braking, a subject vehicle continues to approach a leading vehicle, the system detects necessity of highest-level braking, and an AEB system is started”, wherein the AEB system is an Automatic Emergency Braking system).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

Claims 1-3, 5-6, 9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hua in view of Zhang et al. (US 2019/0317513, hereafter “Zhang”).
Regarding claim 1, Hua discloses a vehicle motion adaptation system, comprising: a memory (See FIG. 11 “Memory”, which is connected to the processor via bus 1103) coupled to a processor and storing a machine learning program (See ¶119 regarding a computer program stored in the memory, and see FIG. 9b regarding the use of machine learning by the computer program to obtain time values to be used in a future collision avoidance) that upon execution by the processor, performs at least: storing a selective set of data points among a first set of data points received from one or more sensors (See FIG. 4 and ¶¶176-179, wherein “historical driving behavior data” is selected to be stored in the form of an “attention recall time parameter table”); identifying a driving event based on the selective set of data points (See ¶119 “When the processor reads and executes the computer program stored in the memory, the collision warning apparatus is enable to implement the collision warning method provided in any one of the foregoing designs”); determining an initial response to the driving event based on the first set of data points (See ¶227 “if it is determined that the TTC value is greater than the sum of the reaction-to-reminder time parameter and the braking time parameter and less than or equal to the first threshold... then the warning information is sent at a first warning level.”  This response is based on the “selective set of data points”, since the reaction-to-reminder time parameter values are derived from the historical attention recall time parameters stored onboard); adapting a motion of the vehicle based on the initial response (See ¶212 “further update the braking time parameter” The system of Hua continues to iterate over time, wherein a next iteration is based on a previous iteration.); receiving a second set of data points from the one or more sensors; determining a learned response to the driving event based on the second set of data points(See ¶212 “the collision warning apparatus may train the historical travel data of the first vehicle beforehand to obtain the target braking cycle and the target braking occasion, and further obtain and store the braking time parameter; and may update the target braking cycle and the target braking occasion at set intervals, and further update the braking time parameter.” The Examiner interprets the “set intervals” here as being equivalent to the “predetermined time” included in the present claim. See ¶178 “Update the attention recall time parameter table, that is, Table 3, T1 = T1’, so that learning of the attention recall time parameter is completed”) and adapting a motion of the vehicle based on the learned response (See ¶139 “Stage 4: Due to ineffective braking, a subject vehicle continues to approach a leading vehicle, the system detects necessity of highest-level braking, and an AEB system is started”, wherein the AEB system is an Automatic Emergency Braking system).
Hua does not disclose that the sensors are on board the vehicle and that the sets of data collected are for the same vehicle rather than a plurality of vehicles as is the case in Hua.  However, Zhang, in the same field of invention, clearly teaches this limitation (e.g. Fig. 1A, sensor systems 115 on board vehicle 101).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Zhang into the invention of Hua in order to control the vehicle behavior in a more reliable manner by focusing on a specific vehicle data (i.e. customized rather than generic) thus further improving the planning and safety of vehicle operation (see, for example, ¶ 59 of Zhang).  It is further noted that Zhang also uses a similar machine learning technique as to that of Hua and the 
Regarding claim 2, Hua discloses the system of claim 1, further comprising determining whether the selective set of data points are indicative of braking, collision avoidance, speeding or a combination thereof (See ¶179 “it can be learned that the attention recall time parameter table may be obtained beforehand by counting the historical driving behavior data and the historical attention recall time parameters of a plurality of drivers.”  The system clearly selects historical data that pertains to other drivers’ collision avoidance events.).  
Regarding claim 3, Hua does not specifically disclose wherein the machine learning program, upon execution by the processor, further performs transmitting a third set of data points among the first set of data points not including the selective set of data points to a cloud computing system.  Nevertheless, such arrangement is merely a matter of design choice and well within ordinary skill in the art.  For example, Zhang clearly suggest such choice (See ¶23 “cloud servers” and 102, Fig. 1A).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Zhang into the invention of Hua in order to take advantage of cloud computation capabilities thus saving on computational cost otherwise performed on board the vehicle. 
Regarding claim 5, Hua discloses the system of claim 1, wherein the second set of data points is obtained after elapse of a predetermined time from the time of determining the initial response (See ¶212 “the collision warning apparatus may train the historical travel data of the first vehicle beforehand to obtain the target braking cycle and the target braking occasion, and further obtain and store the braking time parameter; and may update the target braking cycle and the target braking occasion at set intervals, and further update the braking time parameter.” The Examiner interprets the “set intervals” here as being equivalent to the “predetermined time” included in the present claim.).  
Regarding claim 6, Hua discloses the system of claim 5, wherein determining the learned response further comprises updating or modifying the initial response (See ¶212 “further update the braking time parameter” The system of Hua continues to iterate over time, wherein a next iteration is based on a previous iteration.).  
Regarding claim 9, Hua discloses the system of claim 1, further comprising an on board hard drive for storing the selective set of data points (See ¶212 “the collision warning apparatus may train the historical travel data of the first vehicle beforehand to obtain the target braking cycle and the target braking occasion, and further obtain and store the braking time parameter...”  The Examiner understands this storing to be performed on the vehicle’s local memory.).  
With respect to claim 15, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 15 is also rejected over the same rationale as claim 1.
Regarding claim 16, Hua discloses the method of claim 15, further comprising: determining the selective set of data points as data points among the first set of data points that correspond to a predefined set of data points to be stored locally (See ¶179 “The attention recall time parameter table may be pre-stored in the collision warning apparatus...”).  
Regarding claim 17, Hua discloses the method of claim 15, further comprising: generating, with one or more sensors (See ¶145 “The collision warning apparatus 204 can obtain the information collected by the off-vehicle sensor 202 and the in-vehicle camera 204, and obtain information from the CAN bus 203.”), a first data stream and a second data stream after passage of a predetermined time (See ¶212 “the collision warning apparatus may train the historical travel data of the first vehicle beforehand to obtain the target braking cycle and the target braking occasion, and further obtain and store the braking time parameter; and may update the target braking cycle and the target braking occasion at set intervals, and further update the braking time parameter.” The Examiner interprets the “set intervals” here as being equivalent to the “predetermined time” included in the present claim.  Furthermore, the first and second data streams are clearly collected for each respective iteration.).  
Regarding claim 18, Hua discloses the method of claim 17, wherein the learned response is determined based on the first data stream and the second data stream (See ¶212 “the collision warning apparatus may train the historical travel data of the first vehicle beforehand to obtain the target braking cycle and the target braking occasion, and further obtain and store the braking time parameter; and may update the target braking cycle and the target braking occasion at set intervals, and further update the braking time parameter.” The Examiner interprets the “set intervals” here as being equivalent to the “predetermined time” included in the present claim.  Furthermore, the first and second data streams are clearly collected for each respective iteration.).
Regarding claim 19, Hua discloses the method of claim 18, wherein adapting the motion of the vehicle comprises: updating the motion of the vehicle based on the learned response (See ¶178 “Update the attention recall time parameter table, that is, Table 3, T1 = T1’, so that learning of the attention recall time parameter is completed”.  The attention recall time parameters can be used to control the motion of the vehicle.).
Hua discloses the method of claim 15, wherein adapting the motion of the vehicle comprises converting a manual control of the motion of the vehicle to an automatic control (See ¶139 “Stage 4: Due to ineffective braking, a subject vehicle continues to approach a leading vehicle, the system detects necessity of highest-level braking, and an AEB system is started”, wherein the AEB system is an Automatic Emergency Braking system).

Response to Arguments
All the previous objections to the claims as well as the drawings and specification (pages 2-3 of the Office Action dated 2/26/2021) are properly addressed by the amendments and as such they have been withdrawn.
Applicant’s amendments to the claims have also overcome the 35 USC 112f presumptions and as such claim 9 is no longer interpreted as such in view of the amendments.
Finally, in regards to the art rejections, Applicant’s amendments and arguments with respect to independent claims 1 and 15 and the claims dependent therefrom are persuasive and such the previously made anticipation rejections have been withdrawn.  Nevertheless, new obviousness rejections necessitated by the amendments have been made above.  Moreover, with respect to the rejections of independent claim 10 and the claims dependent therefrom, Applicant argues “[in] Hua, the attention recall times are updated based on historical driving data of a plurality of vehicles. The attention recall times are not updated based on sensor data captured by the first vehicle. Therefore, Hua fails to disclose determining a learned response to the selected driving event based on the one or more data streams. Accordingly, Applicant respectfully submits that Hua fails to disclose each and every feature of independent claim 10” (page 12 of or around a vehicle” (emphasis added here) thus not requiring the sensors be on board the same vehicle as required by other independent claims.  Therefore, these arguments are not persuasive. 
Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.

Conclusion 
Applicants’ arguments with respect to the rejection of the independent claims have been fully considered and addressed in details above.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669